2018 IL 122484



                                       IN THE

                              SUPREME COURT

                                          OF

                         THE STATE OF ILLINOIS





                                  (Docket No. 122484)

               THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                         DERRICK BONILLA, Appellee.


                             Opinion filed October 18, 2018.



        JUSTICE KILBRIDE delivered the judgment of the court, with opinion.

        Justices Garman, Burke, Theis, and Neville concurred in the judgment and
     opinion.

        Chief Justice Karmeier dissented, with opinion.

        Justice Thomas dissented, with opinion, joined by Chief Justice Karmeier.



                                       OPINION

¶1      This appeal presents a search and seizure issue involving application of this
     court’s recent opinion in People v. Burns, 2016 IL 118973. Burns, relying on
     Florida v. Jardines, 569 U.S. 1 (2013), held that the warrantless use of a
     drug-detection dog at a defendant’s apartment door, located within a locked
     apartment building, violated a defendant’s rights under the fourth amendment to
     the United States Constitution. U.S. Const., amend. IV. In this case, the circuit
     court of Rock Island County determined that police violated defendant’s fourth
     amendment rights by conducting a dog sniff of the threshold of defendant’s
     apartment, located on the third floor of an unlocked apartment building. The
     appellate court affirmed. 2017 IL App (3d) 160457. We now affirm.


¶2                                           BACKGROUND

¶3        The facts of this case were stipulated to by the parties. 1 Defendant, Derrick
     Bonilla, lived in an apartment at Pheasant Ridge Apartment Complex in Moline,
     Illinois. The East Moline Police Department received a tip that defendant was
     selling drugs from his apartment. Acting on that tip, on March 19, 2015, officers
     brought a trained drug-detection dog to defendant’s apartment building. The
     exterior doors to the apartment building were not locked. The three-floor apartment
     building contained four apartments on each floor. Once inside the building, Moline
     canine officer Genisio 2 walked his drug-detection dog through the second-floor
     common area. The dog showed no interest in the second-floor common area and
     did not alert on any of the apartment thresholds. Officer Genisio then walked his
     dog through the third-floor common area. The dog showed no interest in units 301,
     302, or 303. As the dog came to defendant’s apartment, unit 304, however, it
     moved back and forth in the doorway, sniffed at the bottom of the door, and
     signaled a positive alert for the presence of narcotics. Officers obtained a search
     warrant for defendant’s apartment based on the drug-detection dog’s alert. Officers
     searched defendant’s apartment and found cannabis. Defendant was later arrested

         1
           We note that the supplemental certification of record contains an “Agreed Statement of Facts”
     indicating “[t]he search warrant and affidavit filed in [this] case *** is the same search warrant and
     affidavit that was the subject of the defendant’s motion to suppress evidence. It was the same search
     warrant and affidavit that was viewed by the trial judge in reaching his conclusion with respect to
     the motion to suppress.” Unfortunately, neither the common-law record nor the supplemental record
     contains a copy of the search warrant and affidavit. Because the trial court’s factual findings are not
     contested by the parties, we have relied on the report of proceedings, the defendant’s motion to
     quash warrant and suppress evidence, and the parties’ briefs in setting forth the relevant facts of this
     case.
          2
           The record on appeal does not indicate Officer Genisio’s first name.




                                                      -2­
     and charged with unlawful possession of cannabis with intent to deliver (720 ILCS
     550/5(c) (West 2014)).

¶4       In June 2015, defendant filed a motion to suppress. A hearing was held on that
     motion in August 2016. The parties stipulated to the facts, and no additional
     testimony or evidence was presented. At the conclusion of the hearing, the trial
     court granted defendant’s motion to suppress, stating:

             “But I think whether you are doing it as a privacy interest under [Kyllo v.
         United States, 533 U.S. 27 (2001),] or a curtilage property interest under
         [Jardines, 569 U.S. 1], I think it would just be unfair to say you can’t come up
         on a person who lives in a single family residence and sniff his door but you can
         go into someone’s hallway and sniff their door if they happen to live in an
         apartment. That’s a distinction with an unfair difference. So I’m granting the
         motion.”

¶5       After the State’s oral motion to reconsider was denied, the State appealed. The
     State did not file a separate certificate of impairment but did set forth in its notice of
     appeal that the granting of defendant’s motion to suppress had the substantive
     effect of dismissing the charges.

¶6       The appellate court affirmed, holding that the common area just outside the
     door of an apartment constituted curtilage under Jardines and Burns. 2017 IL App
     (3d) 160457, ¶ 18. The appellate court determined that the State acquired the
     evidence of drugs by intruding into a constitutionally protected area. 2017 IL App
     (3d) 160457, ¶ 21. The appellate court also rejected the State’s argument that the
     good faith exception applies to prevent the evidence from being suppressed. 2017
     IL App (3d) 160457, ¶ 24. Justice Wright dissented, arguing that this court had
     emphasized that police entered a locked apartment complex in Burns and that she
     would hold the hallway in this unsecured apartment building was not curtilage.
     2017 IL App (3d) 160457, ¶¶ 28-40 (Wright, J., dissenting). We allowed the State’s
     petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Jan. 1, 2015).




                                               -3­
¶7                                         ANALYSIS

¶8         The State appeals from the judgment of the appellate court affirming the trial
       court’s order granting defendant’s motion to suppress. On appeal, we give great
       deference to a trial court’s findings of fact when ruling on a motion to suppress.
       People v. Cregan, 2014 IL 113600, ¶ 22. We will reverse the trial court’s findings
       of fact only if they are against the manifest weight of the evidence. Cregan, 2014 IL
       113600, ¶ 22. The trial court’s legal ruling on whether the evidence should be
       suppressed is reviewed de novo. People v. Bridgewater, 235 Ill. 2d 85, 92-93
       (2009).

¶9         Here, the parties stipulated to the facts. The record on appeal does not contain
       the search warrant and affidavit relied on by the trial court in ruling on defendant’s
       motion to suppress. The State, as the appellant, has the burden of presenting a
       record sufficient to support its claim of error, and any insufficiencies must be
       resolved against it. People v. Hunt, 234 Ill. 2d 49, 58 (2009). Obviously, our legal
       analysis on a motion to suppress is heavily dependent on the specific facts of each
       case, and we admonish the State for not providing this court with a complete record
       in this appeal. Here, there was no testimony at the hearing on defendant’s motion to
       suppress. The only evidence to support issuance of the search warrant was the
       search warrant itself and the affidavit. It is inconceivable that the State would
       expect this court to review the propriety of the trial court’s ruling on defendant’s
       motion to suppress evidence without providing a copy of the documents that were
       considered by the trial court in making its ruling. Accordingly, any doubts that may
       arise from the incompleteness of the record will be resolved against the State, as the
       appellant. Fouch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984).

¶ 10       The question of law at issue in this appeal is whether the warrantless use of a
       drug-detection dog at the threshold of an apartment door, located on the third floor
       of an unlocked apartment building containing four apartments on each floor,
       violated defendant’s fourth amendment rights. We review this question of law
       de novo. People v. Caballes, 221 Ill. 2d 282, 289 (2006).




                                               -4­
¶ 11           I. Whether Defendant’s Fourth Amendment Rights Were Violated

¶ 12       The State argues that use of the drug-detection dog did not violate defendant’s
       fourth amendment rights because the common-area hallway in front of defendant’s
       apartment door did not constitute curtilage. Defendant counters that use of the
       drug-detection dog at the threshold of his apartment door violated the fourth
       amendment to the United States Constitution (U.S. Const., amend. IV). According
       to defendant, “a citizen’s home is first among equals in Fourth Amendment
       jurisprudence, and the threshold is part of the home as a matter of law.”

¶ 13      The fourth amendment to the United States Constitution provides:

              “The right of the people to be secure in their persons, houses, papers, and
          effects, against unreasonable searches and seizures, shall not be violated, and
          no Warrants shall issue, but upon probable cause, supported by Oath or
          affirmation, and particularly describing the place to be searched, and the
          persons or things to be seized.” U.S. Const., amend. IV.

¶ 14       The parties disagree whether this court’s recent decision in Burns and the
       United States Supreme Court’s decision in Jardines control. We begin by
       reviewing the Supreme Court’s decision in Jardines. In Jardines, police received
       an “unverified tip” that marijuana was being grown in the defendant’s home.
       Jardines, 569 U.S. at 3. Police subsequently went to defendant’s home with a
       drug-detection dog and approached the front porch. After sniffing the base of the
       front door, the dog gave a positive alert for narcotics. Police applied for and
       received a warrant to search defendant’s residence based on the dog sniff. A search
       of the residence resulted in the discovery of marijuana plants. Jardines, 569 U.S. at
       3-4.

¶ 15       The Supreme Court limited its review “to the question of whether the officers’
       behavior was a search within the meaning of the Fourth Amendment.” Jardines,
       569 U.S. at 5. The Supreme Court held that a warrantless “dog sniff” of an
       individual’s front porch was a search for purposes of the fourth amendment and
       suppressed the recovered evidence. The Supreme Court stated that the fourth
       amendment establishes




                                               -5­
          “a simple baseline, one that for much of our history formed the exclusive basis
          for its protections: When ‘the Government obtains information by physically
          intruding’ on persons, houses, papers, or effects, ‘a “search” within the original
          meaning of the Fourth Amendment’ has ‘undoubtedly occurred.’ ” Jardines,
          569 U.S. at 5 (quoting United States v. Jones, 565 U.S. 400, 406 n.3 (2012)).

¶ 16       The Court in Jardines recognized that its decision in Katz v. United States, 389
       U.S. 347 (1967), holding that property rights are not the sole measure of the fourth
       amendment’s protections, may add to this baseline but does not subtract anything
       from the fourth amendment’s protections “ ‘when the Government does engage in
       [a] physical intrusion of a constitutionally protected area.’ ” (Emphasis in original.)
       Jardines, 569 U.S. at 5 (quoting United States v. Knotts, 460 U.S. 276, 286 (1983)
       (Brennan, J., concurring in the judgment, joined by Marshall, J.)). The Supreme
       Court emphasized that the principle in such a case is straightforward:

          “The officers were gathering information in an area belonging to Jardines and
          immediately surrounding his house—in the curtilage of the house, which we
          have held enjoys protection as part of the home itself. And they gathered that
          information by physically entering and occupying the area to engage in conduct
          not explicitly or implicitly permitted by the homeowner.” Jardines, 569 U.S. at
          5-6.

¶ 17       The Supreme Court first considered whether police intruded upon a
       constitutionally protected area. “The Fourth Amendment does not *** prevent all
       investigations conducted on private property ***.” Jardines, 569 U.S. at 6.
       However, the Court expressly stated:

          “But when it comes to the Fourth Amendment, the home is first among equals.
          At the Amendment’s ‘very core’ stands ‘the right of a man to retreat into his
          own home and there be free from unreasonable governmental intrusion.’ ”
          Jardines, 569 U.S. at 6 (quoting Silverman v. United States, 365 U.S. 505, 511
          (1961)).

¶ 18       The Court specifically regarded “the area ‘immediately surrounding and
       associated with the home’—what our cases call the curtilage” as “ ‘part of the home
       itself for Fourth Amendment purposes.’ ” Jardines, 569 U.S. at 6 (quoting Oliver v.
       United States, 466 U.S. 170, 180 (1984)). The Court reasoned that “[t]his area




                                                -6­
       around the home is ‘intimately linked to the home, both physically and
       psychologically,’ and is where ‘privacy expectations are most heightened.’ ”
       Jardines, 569 U.S. at 7 (quoting California v. Ciraolo, 476 U.S. 207, 213 (1986)).
       The Court found “no doubt” that the police officers entered the curtilage of
       Jardines’s home as “[t]he front porch is the classic exemplar of an area adjacent to
       the home and ‘to which the activity of home life extends.’ ” Jardines, 569 U.S. at 7
       (quoting Oliver, 466 U.S. at 182 n.12).

¶ 19       After determining that police officers intruded upon a constitutionally protected
       area, the Supreme Court then considered whether the police conduct in entering this
       constitutionally protected area with a drug-detection dog was “accomplished
       through an unlicensed physical intrusion.” Jardines, 569 U.S. at 7. The Court
       recognized that law enforcement officers need not “ ‘shield their eyes’ when
       passing by the home ‘on public thoroughfares,’ ” but an officer’s ability to gather
       information is “sharply circumscribed” after stepping off the public thoroughfare.
       Jardines, 569 U.S. at 7 (quoting Ciraolo, 476 U.S. at 213). The Court also
       recognized an implicit license for individuals, including police, “to approach the
       home by the front path, knock promptly, wait briefly to be received, and then
       (absent invitation to linger longer) leave.” Jardines, 569 U.S. at 8.

¶ 20       “Thus, a police officer not armed with a warrant may approach a home and
       knock, precisely because that is ‘no more than any private citizen might do.’ ”
       Jardines, 569 U.S. at 8 (quoting Kentucky v. King, 563 U.S. 452, 469 (2011). There
       is no customary invitation, however, for police to introduce “a trained police dog to
       explore the area around the home in hopes of discovering incriminating evidence.”
       Jardines, 569 U.S. at 9.

¶ 21       The Court noted that it was unnecessary to decide whether the officers’
       investigation violated Jardines’s reasonable expectation of privacy under Katz. The
       Court explained:

          “The Katz reasonable-expectations test ‘has been added to, not substituted for,’
          the traditional property-based understanding of the Fourth Amendment, and so
          is unnecessary to consider when the government gains evidence by physically
          intruding on constitutionally protected areas.” (Emphases in original.)
          Jardines, 569 U.S. at 11 (quoting Jones, 565 U.S. at 409).




                                               -7­
       Nor did the Court find it necessary to consider whether Kyllo, 533 U.S. 27, applied
       because “when the government uses a physical intrusion to explore details of the
       home (including its curtilage), the antiquity of the tools that they bring along is
       irrelevant.” Jardines, 569 U.S. at 11. The Supreme Court concluded that “[t]he
       government’s use of trained police dogs to investigate the home and its immediate
       surroundings is a ‘search’ within the meaning of the Fourth Amendment.”
       Jardines, 569 U.S. at 11-12.

¶ 22       This court later applied the holding of Jardines in the context of an apartment
       building in Burns, 2016 IL 118973. In Burns, we held that the warrantless use of a
       drug-detection dog at a defendant’s apartment door, located within a locked
       apartment building in the middle of the night, violated a defendant’s rights under
       the fourth amendment to the United States Constitution. Burns, 2016 IL 118973,
       ¶ 81. In reaching that conclusion, we emphasized that the apartment building where
       the defendant lived was locked and the common areas of the building were not open
       to the general public. Burns, 2016 IL 118973, ¶ 41.

¶ 23       The State argues that this case is distinguishable from Burns because, here, the
       officers conducted a dog sniff in the unlocked common-area hallway outside of
       defendant’s apartment door and the landing was not part of the defendant’s
       curtilage under the “property-based” analysis announced in Jardines. According to
       the State, under Burns, an unlocked apartment common area is not curtilage.
       Defendant counters that under Burns and Jardines, the threshold of defendant’s
       apartment is constitutionally protected curtilage.

¶ 24       Here, if the area at the threshold to the door of defendant’s apartment falls
       within the curtilage of the home, then the officer’s act of approaching defendant’s
       apartment door to have the narcotics-detection dog sniff the threshold of the
       apartment would constitute an unlicensed physical intrusion on a constitutionally
       protected area. Accordingly, this court must determine whether the threshold of the
       door to defendant’s apartment falls within the curtilage of the home.

¶ 25       The facts of this case are nearly identical to those in Burns, other than the
       unlocked status of the apartment building. Nevertheless, we conclude that this
       distinction does not create a difference. The common-area hallway immediately
       outside of defendant’s apartment door is curtilage. See Burns, 2016 IL 118973,
       ¶ 97 (Garman, J., specially concurring) (“The fact that defendant lived within a



                                              -8­
       locked apartment building is helpful to her argument that her front door and landing
       were curtilage, but not dispositive.”). Moreover, the dog sniff of the threshold of
       defendant’s apartment is similar to the dog sniff of the door on the front porch in
       Jardines. See Burns, 2016 IL 118973, ¶¶ 96-97 (Garman, J., specially concurring)
       (“In every relevant sense, defendant’s front door and landing appear indistinct from
       Jardines’s front door and porch.”).

¶ 26       As the appellate court acknowledged in this case, “the fourth amendment does
       not differentiate as to type of home involved.” 2017 IL App (3d) 160457, ¶ 18. We
       agree with the trial court that “it would just be unfair to say you can’t come up on a
       person who lives in a single family residence and sniff his door but you can go into
       someone’s hallway and sniff their door if they happen to live in an apartment.
       That’s a distinction with an unfair difference.” See also Bonilla, 2017 IL App (3d)
       160457, ¶ 18 (“As the trial court noted, to reach the opposite conclusion would be
       to draw a distinction with an unfair difference.”); and United States v. Whitaker,
       820 F.3d 849, 854 (7th Cir. 2016) (recognizing that to distinguish Jardines based
       upon the differences between the front porch of a single family home and the closed
       hallway of an apartment building would be to draw an arbitrary line that would
       apportion fourth amendment protections on vagaries of the circumstances that
       decide home ownership or rental property),

¶ 27       We conclude that the threshold of the door to defendant’s apartment falls within
       the curtilage of the home. “Were this court to hold that an apartment uniformly
       lacks fourth amendment curtilage, we would additionally hold that those who live
       in apartments have less property-based fourth amendment protection within their
       homes than those who live in detached housing.” (Emphasis in original.) Burns,
       2016 IL 118973, ¶ 96 (Garman, J., specially concurring). Further, the officer’s
       conduct of using a trained narcotics-detection dog at the threshold of defendant’s
       apartment for the purpose of detecting contraband inside defendant’s home is the
       precise activity the Supreme Court condemned in Jardines. See Jardines, 569 U.S.
       at 11-12 (“The government’s use of trained police dogs to investigate the home and
       its immediate surroundings is a ‘search’ within the meaning of the Fourth
       Amendment.”).

¶ 28       A recent United States Supreme Court decision supports our decision in this
       case. The Supreme Court recently reiterated its strong tradition of protection from




                                               -9­
       warrantless searches upon a person’s home or its curtilage in Collins v. Virginia,
       584 U.S. ___, 138 S. Ct. 1663 (2018):

          “[T]he Fourth Amendment’s protection of curtilage has long been black letter
          law. ‘[W]hen it comes to the Fourth amendment, the home is first among
          equals.’ Florida v. Jardines, 569 U. S. 1, 6 (2013). ‘At the amendment’s “very
          core” stands “the right of a man to retreat into his own home and there be free
          from unreasonable governmental intrusion.” ’ Ibid. (quoting Silverman v.
          United States, 365 U. S. 505, 511 (1961)). To give full practical effect to that
          right, the Court considers curtilage—‘the area “immediately surrounding and
          associated with the home” ’—to be ‘ “part of the home itself for Fourth
          Amendment purposes.” ’ Jardines, 569 U. S., at 6 (quoting Oliver v. United
          States, 466 U. S. 170, 180 (1984)). ‘The protection afforded the curtilage is
          essentially a protection of families and personal privacy in an area intimately
          linked to the home, both physically and psychologically, where privacy
          expectations are most heightened.’ California v. Ciraolo, 476 U.S. 207,
          212-213 (1986).

¶ 29       When a law enforcement officer physically intrudes on the curtilage to gather
       evidence, a search within the meaning of the Fourth Amendment has occurred.
       Jardines, 569 U. S., at 11. Such conduct thus is presumptively unreasonable absent
       a warrant.” Collins, 584 U.S. at ___, 138 S. Ct. at 1670.

¶ 30       In Collins, an officer walked up a driveway from the road, past the front lawn
       and the front perimeter of a house, and into a partially enclosed portion of the
       driveway abutting the house to get to the covered motorcycle he wanted to search.
       In deciding whether the part of the driveway where the defendant’s motorcycle was
       parked and subsequently searched is curtilage, the Supreme Court indicated that the
       concept defining curtilage is “ ‘ “easily understood from our daily experience.” ’ ”
       Collins, 584 U.S. at ___, 138 S. Ct. at 1671 (quoting Jardines, 569 U.S. at 7,
       quoting Oliver, 466 U.S. at 182 n.12). The Supreme Court determined that the area
       was curtilage, reasoning:

          “Just like the front porch, side garden, or area ‘outside the front window,’
          Jardines, 569 U. S., at 6, the driveway enclosure where [the officer] searched
          the motorcycle constitutes ‘an area adjacent to the home and “to which the
          activity of the home life extends,” ’ and so is properly considered curtilage. Id.,



                                              - 10 ­
          at 7 (quoting Oliver, 466 U. S., at 182, n. 12.)” Collins, 584 U.S. at ___, 138 S.
          Ct. at 1671.

       Accordingly, the Supreme Court concluded that by physically intruding on the
       curtilage of the defendant’s home to search the motorcycle, the police invaded the
       defendant’s fourth amendment interest in the item searched and also invaded his
       fourth amendment interest in the curtilage of his home. Collins, 584 U.S. at ___,
       138 S. Ct. at 1671.

¶ 31       The Supreme Court then declined to extend the automobile exception to permit
       a warrantless intrusion on a home or its curtilage. Collins, 584 U.S. at ___, 138 S.
       Ct. at 1675. In doing so, the Supreme Court specifically refused to create any
       exception to the general rule that curtilage receives fourth amendment protection.
       Collins, 584 U.S. at ___, 138 S. Ct. at 1675. The Court recognized that exceptions
       to the general rule that result in certain types of curtilage receiving fourth
       amendment protection for some purposes but not for others would likely create
       confusion. Collins, 584 U.S. at ___, 138 S. Ct. at 1675. The Court thus rejected the
       State’s suggestion that it adopt a more limited rule and hold that the automobile
       exception does not permit warrantless entry into “ ‘the physical threshold of a
       house or a similar fixed, enclosed structure inside the curtilage like a garage.’ ”
       Collins, 584 U.S. at ___, 138 S. Ct. at 1674. The Court explained that such a rule
       “automatically would grant constitutional rights to those persons with the financial
       means to afford residences with garages in which to store their vehicles, but deprive
       those persons without such resources of any individualized consideration as to
       whether the areas in which they store their vehicles qualify as curtilage.” Collins,
       584 U.S. at ___, 138 S. Ct. at 1675.

¶ 32       Applying the relevant legal principles articulated by the Supreme Court in
       Jardines and Collins to this case yields the same result. “Just like the front porch,
       side garden, or area ‘outside the front window,’ ” the threshold of defendant’s
       apartment door constitutes “ ‘an area adjacent to the home and “to which the
       activity of home life extends” ’ and so is properly considered curtilage.” Collins,
       584 U.S. at ___, 138 S. Ct. at 1671 (quoting Jardines, 569 U.S. at 6-7, quoting
       Oliver, 466 U.S. at 182 n.12). Accordingly, we hold that in physically intruding on
       the curtilage of defendant’s apartment to conduct a dog sniff of the threshold,




                                              - 11 ­
       officers violated defendant’s fourth amendment rights.


¶ 33        II. Whether the Good-Faith Exception to the Exclusionary Rule Applies

¶ 34       Alternatively, the State asserts that, even if the police violated the fourth
       amendment in this case, the evidence should not be suppressed because the officers
       acted in good-faith reliance on established precedent. The State acknowledges that
       this court rejected a similar argument in Burns.

¶ 35      “Generally, courts will not admit evidence obtained in violation of the fourth
       amendment.” Burns, 2016 IL 118973, ¶ 47 (citing People v. Sutherland, 223 Ill. 2d
       187, 227 (2006)). As this Court recognized in Burns:

          “The fruit-of-the-poisonous-tree doctrine is an outgrowth of the exclusionary
          rule providing that ‘the fourth amendment violation is deemed the “poisonous
          tree,” and any evidence obtained by exploiting that violation is subject to
          suppression as the “fruit” of that poisonous tree.’ ” Burns, 2016 IL 118973, ¶ 47
          (quoting People v. Henderson, 2013 IL 114040, ¶ 33).

       “[T]he ‘prime purpose’ of the exclusionary rule ‘is to deter future unlawful police
       conduct and thereby effectuate the guarantee of the Fourth Amendment against
       unreasonable searches and seizures.’ ” Illinois v. Krull, 480 U.S. 340, 347 (1987)
       (quoting United States v. Calandra, 414 U.S. 338, 347 (1974)). The good-faith
       exception to the exclusionary rule is a judicially created rule providing that
       evidence obtained in violation of a defendant’s fourth amendment rights will not be
       suppressed when “police acted with an ‘ “objectively ‘reasonable good-faith belief’
       that their conduct [was] lawful,” ’ or when their conduct involved only simple,
       isolated negligence.” People v. LeFlore, 2015 IL 116799, ¶ 24 (quoting United
       States v. Katzin, 769 F.3d 163, 171 (2014), quoting Davis v. United States, 564 U.S.
       229, 238 (2011), quoting United States v. Leon, 468 U.S. 897, 909 (1984)).

¶ 36       This “good-faith exception” to the exclusionary rule has been codified in
       section 114-12(b)(1), (b)(2) of the Code of Criminal Procedure of 1963:

              “(1) If a defendant seeks to suppress evidence because of the conduct of a
          peace officer in obtaining the evidence, the State may urge that the peace
          officer’s conduct was taken in a reasonable and objective good faith belief that




                                              - 12 ­
          the conduct was proper and that the evidence discovered should not be
          suppressed if otherwise admissible. The court shall not suppress evidence
          which is otherwise admissible in a criminal proceeding if the court determines
          that the evidence was seized by a peace officer who acted in good faith.

              (2) ‘Good faith’ means whenever a peace officer obtains evidence:

                  (i) pursuant to a search or an arrest warrant obtained from a neutral and
              detached judge, which warrant is free from obvious defects other than
              non-deliberate errors in preparation and contains no material
              misrepresentation by any agent of the State, and the officer reasonably
              believed the warrant to be valid; or

                  (ii) pursuant to a warrantless search incident to an arrest for violation of
              a statute or local ordinance which is later declared unconstitutional or
              otherwise invalidated.” 725 ILCS 5/114-12(b)(1), (2) (West 2012).

¶ 37       The good-faith exception to the exclusionary rule includes good-faith reliance
       upon binding appellate precedent that specifically authorized a particular practice
       but was subsequently overruled. Davis, 564 U.S. at 241; People v. LeFlore, 2015 IL
       116799, ¶¶ 29-31.

¶ 38       The State argues that the good-faith exception to the exclusionary rule should
       apply in this case for the same reasons argued by the State in Burns: (1) the officers
       relied on binding United States Supreme Court precedent holding that dog sniffs
       are not fourth amendment searches; (2) the officers relied on Illinois precedent
       holding that residents have no reasonable expectation of privacy in apartment
       building common areas; and (3) the officers relied on federal precedent holding
       there was no reasonable expectation of privacy in apartment building common
       areas. According to the State, it was objectively reasonable for the officers to rely in
       good faith on “binding appellate precedent that the precise location of the K9 sniff
       was not constitutionally protected.” According to the State, “that the exterior door
       here was unlocked makes all the difference.” We disagree. As we have already
       stated, whether the entrance to the common area of the defendant’s apartment was
       unlocked, as opposed to being locked, is a distinction without a difference. Supra
       ¶ 25.




                                                - 13 ­
¶ 39       First, in support of its contrary conclusion, the State cites United States v.
       Place, 462 U.S. 696 (1983), City of Indianapolis v. Edmond, 531 U.S. 32 (2000),
       and Illinois v. Caballes, 543 U.S. 405 (2005), in arguing that “for thirty years, and
       on three separate occasions, the United States Supreme Court has held that a K9
       sniff was neither a Fourth Amendment search nor constitutionally relevant.” In
       Place, the Supreme Court held that use of a drug-detection dog to sniff luggage at
       an airport “did not constitute a ‘search’ within the meaning of the Fourth
       Amendment.” Place, 462 U.S. at 707. In Edmond, the Supreme Court held that
       there was no fourth amendment search when officers conducted a dog sniff of an
       automobile at a highway checkpoint. Edmond, 531 U.S. at 40. In Caballes, the
       Supreme Court held that “the use of a well-trained narcotics-detection dog—one
       that ‘does not expose noncontraband items that otherwise would remain hidden
       from public view’ [citation]—during a lawful traffic stop generally does not
       implicate legitimate privacy interests.” Caballes, 543 U.S. at 409 (quoting Place,
       462 U.S. at 707).

¶ 40       As this court explained in Burns, “contrary to the State’s argument, United
       States Supreme Court precedent has long provided that the home has heightened
       expectations of privacy and that at the core of the fourth amendment is ‘the right of
       a man to retreat into his own home and there be free from unreasonable
       governmental intrusion.’ ” Burns, 2016 IL 118973, ¶ 56 (quoting Silverman, 365
       U.S. at 511). None of these Supreme Court cases cited by the State implicate this
       core fourth amendment right involving the home and its curtilage. Rather, Place,
       City of Indianapolis, and Caballes involved use of dog sniffs in public places.
       Here, the police conduct involved the warrantless use of a drug-detection dog at the
       threshold of defendant’s home. That conduct is simply not supported by an
       objectively reasonable good-faith belief that it was specifically authorized under
       any United States Supreme Court precedent.

¶ 41       The State next argues that the good-faith exception to the exclusionary rule
       should apply because the officers relied on People v. Smith, 152 Ill. 2d 229 (1992),
       holding that residents had no reasonable expectations of privacy in apartment
       building common areas. We have already reviewed and discussed Smith in detail
       and rejected the State’s argument in Burns. Burns, 2016 IL 118973, ¶ 58.
       Nevertheless, the State argues that officers could rely in good faith on Smith,
       regarding the lack of privacy interests in unlocked common areas. The State




                                              - 14 ­
       contends that the fact that the common area in this case was unlocked meant that it
       was a place officers had a legal right to be.

¶ 42       Contrary to the State’s assertion, Smith did not hold that tenants have no
       expectation of privacy in common areas of either locked or unlocked apartment
       buildings. Rather, as we noted in Burns, “Smith concerned an individual’s
       reasonable expectation of privacy in things overheard by the police while standing
       in a common area of an unlocked apartment building.” Burns, 2016 IL 118973,
       ¶ 58. Here, in contrast, conducting a search with a drug-detection dog is much
       different from overhearing a private conversation. Consequently, Smith does not
       support the State’s position any more in this case than it did in Burns.

¶ 43      The State also argues that officers could rely in good faith on People v.
       Carodine, 374 Ill. App. 3d 16 (2007), to believe that the unlocked common area
       was not constitutionally protected. We now examine Carodine.

¶ 44        In Carodine, a surveillance officer observed a defendant remove a bag from a
       dryer vent protruding from the outside wall of an apartment building, remove an
       item from the bag, and hand the item to a person who gave money to the defendant.
       Carodine, 374 Ill. App. 3d at 18-19. A few minutes later, the officer recovered a
       bag from the vent that contained cocaine and heroin. Carodine, 374 Ill. App. 3d at
       19. On appeal, the defendant argued that the trial court erred by denying his motion
       to suppress the narcotics retrieved by police from the dryer vent that led from the
       inside of his apartment to the exterior wall of the building. Carodine, 374 Ill. App.
       3d at 21. The appellate court held that no search occurred because the defendant did
       not have an objective expectation of privacy in the vent that led from inside his
       apartment to the common-area exterior wall of the apartment building. Carodine,
       374 Ill. App. 3d at 24. The court reasoned that “the dryer vent was located in a
       common area where other tenants of the building, the landlord, delivery persons,
       door-to-door salesmen and other members of the public had access.” Carodine, 374
       Ill. App. 3d at 24. We agree with defendant that the facts and holding in Carodine
       are insufficiently analogous to offer any value to the analysis of the case at hand.
       Most notably, Carodine involved the exterior wall of an apartment building; it did
       not involve a drug-dog sniff at the threshold to the door of an apartment.

¶ 45       We also agree with defendant that the Illinois case most on point at the time of
       the warrantless search in this case was the Fourth District Appellate Court opinion



                                              - 15 ­
       in People v. Burns, 2015 IL App (4th) 140006. The appellate court’s holding in
       Burns, later affirmed by this court, was that the warrantless dog sniff of the
       common-area landing outside of an apartment door was an illegal search under the
       fourth amendment. The only difference between the facts in Burns and the facts
       here is that the exterior door to the apartment building in Burns was locked. The
       State does not cite any binding appellate decision, state or federal, that was
       available at the time of the search, specifically authorizing the warrantless use of a
       drug-detection dog at the threshold of an apartment door or any other home.

¶ 46       The State also cites a Seventh Circuit Court of Appeals case as binding
       precedent in Illinois absent contrary state authority. See United States v. Brock, 417
       F.3d 692 (7th Cir. 2005), abrogation recognized by United States v. Gutierrez, 760
       F.3d 750 (7th Cir. 2014). In Brock, officers performed a dog sniff outside the
       locked door of the defendant’s bedroom. The Seventh Circuit Court of Appeals
       affirmed the denial of the defendant’s motion to suppress. Brock, 417 F.3d at 697.
       The court relied on Supreme Court decisions holding that a drug-dog sniff does not
       constitute a search for fourth amendment purposes because it reveals only the
       presence or absence of narcotics and therefore implicates no legitimate privacy
       interest. Brock, 417 F.3d at 695.

¶ 47       There are two problems with the State’s reliance on Brock. First, critical to
       Brock’s holding was that the dog sniff in the case was not a fourth amendment
       search because police were lawfully present inside the common areas of the
       residence with the consent of the defendant’s roommate. Brock, 417 F.3d at 697.
       Second, Brock is no longer good law, and its abrogation has been recognized after
       the 2013 decision in Jardines. See Gutierrez, 760 F.3d at 755-56 (“Brock is no
       longer good law; Jardines expressly held that a drug-dog’s sniff on the curtilage is
       a Fourth Amendment search for which a warrant is typically required.”). Jardines
       was decided two years before the dog sniff in this case, and Brock had already been
       recognized as abrogated. Accordingly, the State’s reliance on Brock is misplaced.

¶ 48      The State also cites federal cases holding that there was no reasonable
       expectation of privacy in apartment building common areas. United States v
       Correa, 653 F.3d 187 (3d Cir. 2011); United States v. Scott, 610 F.3d 1009 (8th Cir.
       2010); United States v. Dillard, 438 F.3d 675 (6th Cir. 2006); United States v.
       Miravalles, 280 F.3d 1328 (11th Cir. 2002); United States v. Taylor, 248 F.3d 506




                                               - 16 ­
       (6th Cir. 2001); United States v. Nohara, 3 F.3d 1239 (9th Cir. 1993); United States
       v. Concepcion, 942 F.2d 1170 (7th Cir. 1991); United States v. Barrios-Moriera,
       872 F.2d 12 (2d Cir. 1989), abrogated on other grounds by Horton v. California,
       496 U.S. 128, 130 (1990); United States v. Eisler, 567 F.2d 814 (8th Cir. 1977).
       The State argues that, given this legal landscape, the officers here would have had
       no reason to suspect that their conduct was wrongful under the circumstances. This
       court has already rejected the State’s “legal landscape” argument in Burns. Burns,
       2016 IL 118973, ¶ 67. Significantly, all of these cases were pre-Jardines, and many
       of these cases had already been called into doubt as no longer good law after
       Jardines. Indeed, Jardines was decided two years before the dog sniff of
       defendant’s threshold in this case.

¶ 49       For these reasons, we hold that the good-faith exception to the exclusionary rule
       is not applicable.


¶ 50                                      CONCLUSION

¶ 51       We hold that the warrantless use of a drug-detection dog at the threshold of
       defendant’s apartment door violated his rights under the fourth amendment to the
       United States Constitution. U.S. Const., amend. IV. We also conclude that the
       good-faith exception to the exclusionary rule does not apply. We affirm the
       judgment of the appellate court and affirm the trial court’s judgment granting
       defendant’s motion to suppress.


¶ 52      Affirmed.


¶ 53      CHIEF JUSTICE KARMEIER, dissenting:

¶ 54       I join in Justice Thomas’s dissent—as I did in People v. Burns, 2016 IL
       118973—and I write separately only to add a few observations of my own and
       reiterate some points he made in Burns. 3 Early on, the majority recognizes that “our
       legal analysis on a motion to suppress is heavily dependent on the specific facts of

          3
           See Burns, 2016 IL 118973, ¶¶ 103, 113, 121, 125 (Thomas, J., dissenting, joined by
       Karmeier, J.)




                                               - 17 ­
       each case” (supra ¶ 9); however, the majority then readily takes statements the
       Supreme Court made in the context of true “curtilage” cases and plugs them into an
       analysis of a much different property interest, purporting to distinguish this court’s
       opinion in People v. Smith, 152 Ill. 2d 229 (1992). In that regard, the majority
       employs a suspiciously evolving distinction of Smith, which addressed reasonable
       expectations of privacy in similar circumstances but reached a different result.
       However, even if we were to assume that Smith is no longer good law after
       Jardines—as the majority suggests—it is to me inconceivable that the majority can
       say Smith is irrelevant—along with all the other cases cited by Justice Thomas in
       Burns—for purposes of applying the good-faith exception to the exclusionary rule.

¶ 55       First, I do not believe that the majority’s analytical overlay of the Supreme
       Court’s decision in Collins v. Virginia, 584 U.S. ___, 138 S. Ct. 1663 (2018), adds
       anything to the majority’s recycled analysis from Burns. Collins does not advance
       the majority’s cause. Though I understand the majority’s desire to impose some
       form of residential egalitarianism in this context, precedent simply does not support
       it—at least not the Supreme Court’s property-based dispositions in Jardines and
       Collins. There are very real differences in the facts, the reasonable expectations of
       privacy, and the property interests involved. Collins is still a traditional curtilage
       case, like Jardines. In Collins, the police deviated from the public thoroughfare and
       went through the close of defendant’s private property and onto his driveway, to
       search a motorcycle located in what was characterized as a “driveway enclosure,”
       an area that the Supreme Court described as adjacent to the home, “ ‘ “to which the
       activity of the home life extends.” ’ ” Collins, 584 U.S. at ___, 138 S. Ct. at 1671
       (quoting People v. Jardines, 569 U.S. 1, 7 (2013), quoting Oliver v. United States,
       466 U.S. 170, 182 n.12 (1984)).

¶ 56       In reaching its result in this case, the majority alternately claims that “[t]he
       common-area hallway immediately outside of defendant’s apartment door is
       curtilage” and “the threshold of defendant’s apartment door constitutes ‘ “an area
       adjacent to the home and ‘to which the activity of home life extends’ ” and so is
       properly considered curtilage.’ ” (Emphasis added.) Supra ¶¶ 25, 32 (quoting
       Collins, 584 U.S. at ___, 138 S. Ct. at 1671, quoting Jardines, 569 U.S. at 6-7,
       quoting Oliver, 466 U.S. at 182 n.12). The absurdity of the majority’s claim is
       highlighted by the dissenting appellate justice in this case:




                                               - 18 ­
           “No portion of the third-floor hallway is enclosed. Defendant was not using the
           area outside his doorway for any private purpose such as for a sitting or
           reception area for himself or his guests. Nothing other than the thickness of
           defendant’s locked apartment door separated defendant’s private area from the
           publicly-accessible hallway. Defendant did not position any item to cause the
           general public to detour around the threshold of his locked door. Lastly, and
           importantly, defendant took no steps to protect the exterior of his apartment
           door from the view or observations of people lawfully travelling back and forth
           throughout the unlocked apartment building.” 2017 IL App (3d) 160457, ¶ 36
           (Wright, J., dissenting).

¶ 57       The majority likens the common hallway of this unlocked apartment building to
       the private porch of Jardines and the private driveway of Collins, both of which
       were within the perimeter, or close, of the residential property those defendants
       actually occupied. 4 This defendant had no such interest in the common hallway of
       the multistory apartment building in which he was one of many tenants. It was not
       his property. He did not own the hallway, or have an exclusive right of control, nor
       any semblance of habitation there. Certainly, his family life did not extend there. 5
       Would we envision family dinners in the hallway? Gardening? Recreation?
       Perhaps drinks with friends? Of course not. What aspects of family life are we
       talking about? Clearly, the hallway is not “an area adjacent to the home *** to
       which the activity of home life extends.” When we employ the property-based
       approach of Jardines and Collins—as opposed to a privacy-based analysis—we
       have to live with the strictures of the former, we have to accept the limitations of
       the property right at issue.

¶ 58       The hallway is simply a publicly accessible means of ingress or egress for
       defendant, all the other residents, and anyone else who cares to come or go through


           4
              The Supreme Court, in Jardines, made clear that it was intrusion onto Jardines’s property that
       formed the basis for the Court’s decision: “[W]e need not decide whether the officers’ investigation
       of Jardines’ home violated his expectation of privacy under Katz. One virtue of the Fourth
       Amendment’s property-rights baseline is that it keeps easy cases easy. That the officers learned
       what they learned only by physically intruding on Jardines’ property to gather evidence is enough to
       establish that a search occurred.” Jardines, 569 U.S. at 11.
            5
              In short, there was no “ ‘physical intrusion of a constitutionally protected area’ ” as required by
       the Supreme Court in Jardines. See Jardines, 569 U.S. at 5 (quoting United States v. Knotts, 460
       U.S. 276, 286 (1983) (Brennan, J., concurring in the judgment, joined by Marshall, J.)).




                                                        - 19 ­
       the building’s unlocked doors. The owner of the building evinced no intent to
       prohibit anyone from entering. The exterior doors leading into the apartment
       building’s common-area hallways were not locked, and there was no lock,
       passcard, entry system, or anything whatsoever on the closed exterior doors of the
       apartment building that would prevent any person off the street from entering into
       the common-area hallways of the building. Officer Genisio walked through those
       publicly accessible, common hallways. He was where he had a right to be. He never
       invaded defendant’s living space, nor did he encroach upon property we would
       recognize as defendant’s, owned or leased. In short, he did not violate defendant’s
       “curtilage,” the dimensions of which the majority would be hard-pressed to fully
       define. Is this “threshold-curtilage” a matter of inches in front of defendant’s
       apartment door? Is that “an area adjacent to the home *** to which the activity of
       home life extends?” If more, how far does it extend? Do other residents traverse
       and violate defendant’s curtilage when they pass his apartment door while going
       about their daily activities? Does this “curtilage” include the entirety of the
       third-floor hallway? Perhaps it encompasses all the hallways of the unlocked
       apartment building. Who knows?

¶ 59       If “[t]he common-area hallway immediately outside of [a] defendant’s
       apartment door is curtilage,” (emphasis added) as the majority at one point states,
       then the officers in Smith were clearly in it when they sought to overhear a
       conversation in that defendant’s apartment. However, in that case, this court held
       “no fourth amendment ‘search’ can be said to have occurred because defendant did
       not have a reasonable expectation of privacy in his conversation.” 6 Smith, 152 Ill.
       2d at 245. Among the factors this court found pertinent to its pronouncement on
       defendant’s expectations of privacy, the court listed the following: (1) the area
       where the officers overheard defendant’s conversation was a common area—and
       the court cited authority holding that expectations of privacy are diminished in the
       common areas of an apartment building; (2) “the area where the officers were
       standing when they overheard the conversation was unlocked”; (3) defendant’s
       voice was raised; and (4) “the officers used no artificial means to enhance their

           6
            The court cited, with implied approval, this court’s decision in People v. Wright, 41 Ill. 2d 170
       (1968), where the court upheld admission of evidence developed by means of an officer’s
       eavesdropping into a private residence through an open window. The officer watched and listened
       through a rear window of an apartment from a CTA right-of-way only one to three feet from the
       building.




                                                      - 20 ­
       ability to hear defendant’s conversation, nor did they enter an area where they had
       no legal right to be.” (Emphases added.) Smith, 152 Ill. 2d at 246.

¶ 60       As I read Smith, the fact that the officers were in the common area of an
       “unlocked” apartment building mattered. The Burns majority also appeared to
       think that was a distinction supporting the decision in that case: “Contrary to the
       State’s assertion, Smith did not hold that tenants have no expectation of privacy in
       common areas of locked apartment buildings. Rather, Smith concerned an
       individual’s reasonable expectation of privacy in things overheard by the police
       while standing in a common area of an unlocked apartment building. Consequently,
       Smith does not support the State’s position.” (Emphases added.) Burns, 2016 IL
       118973, ¶ 58. In its analysis, the Burns majority referred to the “locked” door of the
       apartment building multiple times. It was clearly an essential part of the
       disposition. Now, the majority’s distinction of Smith appears to be evolving as the
       need arises, as can be seen in the majority’s statement in this case: “Contrary to the
       State’s assertion, Smith did not hold that tenants have no expectation of privacy in
       common areas of either locked or unlocked apartment buildings.” (Emphasis
       added.) Supra ¶ 41.

¶ 61       This court’s decision in Smith, considered in conjunction with the principles the
       Supreme Court espoused in Illinois v. Caballes, 543 U.S. 405 (2005), would appear
       to validate the officer’s activities in this case. In Caballes, the Supreme Court
       stated:

              “Official conduct that does not ‘compromise any legitimate interest in
          privacy’ is not a search subject to the Fourth Amendment. Jacobsen, 466 U. S.,
          at 123. We have held that any interest in possessing contraband cannot be
          deemed ‘legitimate,’ and thus, governmental conduct that only reveals the
          possession of contraband ‘compromises no legitimate privacy interest.’ Ibid.
          This is because the expectation ‘that certain facts will not come to the attention
          of the authorities’ is not the same as an interest *** in ‘privacy that society is
          prepared to consider reasonable.’ Id., at 122 (punctuation omitted). In United
          States v. Place, 462 U. S. 696 (1983), we treated a canine sniff by a well-trained
          narcotics-detection dog as ‘sui generis’ because it ‘discloses only the presence
          or absence of narcotics, a contraband item.’ Id., at 707; [citation].” (Emphasis
          in original.) Caballes, 543 U.S. at 408-09.




                                               - 21 ­
       While one might argue those statements were intended to apply only to traffic
       stops, the Court’s need to distinguish its decision in Kyllo v. United States, 533 U.S.
       27 (2001), which addressed, inter alia, the expectations of privacy in a residence,
       suggests otherwise. In Kyllo, the Court had held that the use of a thermal-imaging
       device to detect the growth of marijuana in a home constituted an unlawful search.
       In Caballes, the Court could have distinguished Kyllo, principally upon the
       different privacy interests recognized in automobiles and homes—however, that is
       not the “critical” distinction the Court cited:

          “Critical to that decision was the fact that the device was capable of detecting
          lawful activity—in that case, intimate details in a home, such as ‘at what hour
          each night the lady of the house takes her daily sauna and bath.’ Id., at 38. The
          legitimate expectation that information about perfectly lawful activity will
          remain private is categorically distinguishable from respondent’s hopes or
          expectations concerning the nondetection of contraband in the trunk of his car.
          A dog sniff conducted during a concededly lawful traffic stop that reveals no
          information other than the location of a substance that no individual has any
          right to possess does not violate the Fourth Amendment.” Caballes, 543 U.S. at
          409-10.

       The bottom line is this is not a curtilage case. Smith and Caballes provide the
       controlling authority.

¶ 62       However, for the sake of argument, let us suppose the officer did unwittingly
       violate this newly devised minicurtilage, wherever it might be. What about the
       good-faith exception to the exclusionary rule? If the officer did not believe the
       common hallway of an unlocked apartment building qualified as the “curtilage” of
       a specific apartment, then he would have no reason to believe that the Supreme
       Court’s property-based decision in Jardines changed the settled authority of Smith
       and a number of federal decisions, which were based upon reasonable expectations
       of privacy and held that there was no such expectation in the common hallway of an
       unlocked apartment building. See Burns, 2016 IL 118973, ¶¶ 103, 113, 121, 125
       (Thomas, J., dissenting, joined by Karmeier, J.) Those authorities, considered in
       conjunction with Caballes, establish that defendant had no reasonable expectation
       of privacy in the common hallway of an unlocked apartment building and he further
       had no expectation of privacy with respect to the contraband in his apartment.




                                               - 22 ­
¶ 63       The appellate court’s decision in Burns (People v. Burns, 2015 IL App (4th)
       140006) could not trump this court’s decision in Smith and the United States
       Supreme Court’s decision in Caballes. Those cases provided the governing
       principles at the time the officer acted. And we should be fair in our appraisal of the
       officer’s conduct. As this court recognized in People v. LeFlore, 2015 IL 116799,
       ¶ 24, “exclusion [of evidence] is invoked only where police conduct is both
       ‘sufficiently deliberate’ that deterrence is effective and ‘sufficiently culpable’ that
       deterrence outweighs the cost of suppression.” 7 Given the prevailing supreme court
       authority at the time the officer acted, his conduct does not qualify as “culpable.” In
       the end, when the members of this court, and those of the appellate panel, cannot
       agree whether this area qualifies for protection as “curtilage” or warrants an
       expectation of privacy, can we expect police officers to appreciate such nuanced
       distinctions, so that they would recognize that Jardines changed the law in this
       context? We should only expect of them “good faith,” not scholarly discernment.

¶ 64       For the foregoing reasons, I respectfully dissent.


¶ 65       JUSTICE THOMAS, dissenting:

¶ 66       The issue in this case is whether the police conducted an illegal search by using
       a drug-sniffing dog in the unlocked common-area hallway outside of defendant’s
       apartment door. In People v. Burns, 2016 IL 118973, I concluded that the police’s
       use of a drug-sniffing dog in the locked common-area hallway outside of the
       defendant’s door was perfectly legal and did not violate the fourth amendment
       because (1) the concept of curtilage has no application to the common areas of
       multiple-unit structures and (2) there is no reasonable expectation of privacy in the
       common areas of an apartment building. Id. ¶ 103 (Thomas, J., dissenting, joined
       by Karmeier, J.). My reasons for reaching this conclusion are set forth fully in my
       Burns dissent, and I need not repeat them here. For present purposes, it is sufficient
       to say that, for the very same reasons I concluded that the use of a drug-sniffing dog
       in a locked common-area hallway raises no fourth amendment concerns, I likewise



           7
           Noticeably absent in the majority’s opinion here is the extended discussion of LeFlore that the
       majority saw fit to include in Burns. See Burns, 2016 IL 118973, ¶¶ 49-52.




                                                     - 23 ­
       conclude that the use of a drug-sniffing dog in an unlocked common-area hallway
       raises no fourth amendment concerns. Accordingly, I respectfully dissent.

¶ 67      CHIEF JUSTICE KARMEIER joins in this dissent.




                                           - 24 ­